Exhibit 10(l)

 

POTLATCH CORPORATION

 

1989 STOCK INCENTIVE PLAN

 

(As Amended Effective December 29, 2005)

 

  1. PURPOSE.

 

This 1989 Stock Incentive Plan of Potlatch Corporation (the “Corporation”) and
its eligible subsidiaries is intended to provide incentive to employees of the
Corporation or of its subsidiaries, to encourage employee proprietary interest
in the Corporation and to encourage employees to remain in the employ of the
Corporation or of its subsidiaries.

 

  2. DEFINITIONS.

 

(a) “Award” shall mean any award of an Option (with or without a related stock
appreciation right), Restricted Stock or an Other Share-Based Award under the
Plan.

 

(b) “Board” shall mean the Board of Directors of the Corporation.

 

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d) “Committee” shall mean the Committee appointed by the Board in accordance
with Section 4 of the Plan.

 

(e) “Common Stock” shall mean the $1 par value common stock of the Corporation.

 

(f) “Corporation” shall mean Potlatch Corporation, a Delaware corporation.



--------------------------------------------------------------------------------

(g) “Disability” shall mean the condition of an Employee who is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
twelve (12) months.

 

(h) “Employee” shall mean an individual (who may be an officer or a director)
employed by the Corporation or a Subsidiary (within the meaning of Code section
3401 and the regulations thereunder).

 

(i) “Exercise Price” shall mean the price per Share of Common Stock, determined
by the Committee, at which an Option may be exercised.

 

(j) “Fair Market Value” of a Share as of a specified date shall mean the closing
price at which such Shares are traded at the close of business on such date as
reported in the New York Stock Exchange composite transactions published in the
Western Edition of the Wall Street Journal, or if no trading of the Common Stock
is reported for that day, on the next preceding day on which trading was
reported.

 

(k) “Incentive Stock Option” shall mean an Option described in Code section
422A(b).

 

(l) “Nonqualified Stock Option” shall mean an Option not described in Code
sections 422(b) or 423(b).

 

(m) “Option” shall mean a stock option granted pursuant to Section 7 of the
Plan. “Option Agreement” shall mean the agreement between the Corporation and
the Optionee which contains the terms and conditions pertaining to such Option.

 

(n) “Optionee” shall mean an Employee who has received an Option.

 

2



--------------------------------------------------------------------------------

(o) “Other Share-Based Award” shall mean an Award granted pursuant to Section 9
of the Plan. “Other Share-Based Award Agreement” shall mean the agreement
between the Corporation and the recipient of an Other Share-Based Award which
contains the terms and conditions pertaining to such Other Share-Based Award.

 

(p) “Participant” shall mean an Employee who has received an Award.

 

(q) “Plan” shall mean this Potlatch Corporation 1989 Stock Incentive Plan.

 

(r) “Purchase Price” shall mean the Exercise Price times the number of whole
Shares with respect to which an Option is exercised.

 

(s) “Restricted Stock” shall mean Shares granted pursuant to Section 8 of the
Plan. “Restricted Stock Agreement” shall mean the agreement between the
Corporation and the recipient of Restricted Stock which contains the terms,
conditions and restrictions pertaining to such Restricted Stock.

 

(t) “Rules” shall mean the regulations and rules adopted from time to time by
the Committee.

 

(u) “Share” shall mean one Share of Common Stock, adjusted in accordance with
Section 11 of the Plan (if applicable).

 

(v) “Stock Right” shall mean a bookkeeping entry representing a right to the
equivalent of one Share.

 

(w) “Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Corporation if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing fifty percent (50%) or

 

3



--------------------------------------------------------------------------------

more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

 

  3. EFFECTIVE DATE.

 

This Plan was adopted by the Board on December 8, 1988, and was last amended and
restated effective December 2, 1999.

 

  4. ADMINISTRATION.

 

The Plan shall be administered by a committee (the “Committee”) appointed by the
Board, consisting of not less than three disinterested members thereof. The
Board may from time to time remove members from, or add members to, the
Committee. Vacancies on the Committee, howsoever caused shall be filled by the
Board. The Board shall appoint one of the members of the Committee as Chairman.
The term “Disinterested Members of the Board” shall include only members of the
Board who are not active Employees of the Corporation or of any of its
Subsidiaries, who are not eligible to receive discretionary Awards under this
Plan or any other stock incentive plan of the Corporation and who have not been
eligible to receive such Awards for at least one year preceding appointment as a
member of the Committee.

 

The Committee shall hold meetings at such times and places as it may determine.
Acts of a majority of the Committee at which a quorum is present, or acts
reduced to or approved in writing by a majority of the members of the Committee,
shall be the valid acts of the Committee. The Committee shall from time to time
at its discretion make determinations with respect to Employees who shall be
granted Awards, the number of Shares or Share equivalents to be subject to each
Award, the

 

4



--------------------------------------------------------------------------------

vesting of Awards, the designation of Options as Incentive Stock Options or
Nonqualified Stock Options and other conditions of Awards.

 

The interpretation and construction by the Committee of any provisions of the
Plan or of any Award granted thereunder shall be final. No member of the
Committee shall be liable for any action or determination made in good faith
with respect to the Plan or any Award granted thereunder.

 

  5. ELIGIBILITY.

 

Participants shall be such key Employees (who may be officers, whether or not
they are directors) of the Corporation or of its Subsidiaries as the Committee
shall select, but subject to the terms and conditions set forth below.

 

(a) Ten Percent Shareholders.

 

An Employee who owns more than ten percent (10%) of the total combined voting
power of all classes of outstanding stock of the Corporation, its parent or any
of its Subsidiaries is not eligible to receive an Incentive Stock Option
pursuant to this Plan. For purposes of this Section 5(a) the stock ownership of
an Employee shall be determined pursuant to section 425(d) of the Code.

 

(b) Number of Awards.

 

A Participant may receive more than one Award, including Awards of the same
type, but only on the terms and subject to the restrictions hereinafter set
forth.

 

  6. STOCK.

 

The stock subject to Options, Restricted Stock, or Other Share-Based Awards
granted under the Plan shall be Shares of the Corporation’s authorized but
unissued or reacquired Common Stock. The aggregate number of Options, Restricted

 

5



--------------------------------------------------------------------------------

Stock or Other Share-Based Awards issued under this Plan shall not exceed one
million, five hundred thousand (1,500,000) Shares. The number of Shares subject
to Awards outstanding under the Plan at any time may not exceed the number of
Shares remaining available for issuance under the Plan. In the event that any
outstanding Option under the Plan for any reason expires or is terminated or any
Restricted Stock or Other Share-Based Award is forfeited, the Shares allocable
to the unexercised portion of such Option or the forfeited Restricted Stock or
Other Share-Based Award may again be subjected to Options, Restricted Stock or
Other Share-Based Awards under the Plan. However, if one Award is granted in
tandem with another, so that the exercise of one causes the other to expire,
then the number of shares subject to the expired Award shall not be restored to
the pool available for Awards.

 

The limitations established by this Section 6 shall be subject to adjustment
upon the occurrence of the events specified and in the manner provided in
Section 11 hereof.

 

  7. TERMS AND CONDITIONS OF OPTIONS.

 

Options granted pursuant to the Plan shall be evidenced by written Option
Agreements in such form as the Committee shall from time to time determine which
agreements shall comply with and be subject to the following terms and
conditions:

 

(a) Optionee’s Agreement.

 

Each Optionee shall agree to remain in the employ of and to render to the
Corporation or to a Subsidiary his or her services for a period of one (1) year
from the date of the granting of the Option, subject to the terms of
Section 12(b).

 

6



--------------------------------------------------------------------------------

(b) Number of Shares.

 

Each option shall state the number of Shares to which it pertains and shall
provide for the adjustment thereof in accordance with the provisions of
Section 11 hereof.

 

7



--------------------------------------------------------------------------------

(c) Exercise Price.

 

Each Option shall state the Exercise Price, which in the case of an Incentive
Stock Option shall not be less than the Fair Market Value of a Share on the date
of grant.

 

(d) Medium and Time of Payment.

 

The Purchase Price shall be payable in full in United States dollars upon the
exercise of the Option; provided, however, that, with the consent of the
Committee and in accordance with its rules, the Purchase Price may be paid by
the surrender of Shares in good form for transfer, owned by the person
exercising the Option and having a Fair Market Value on the date of exercise
equal to the Purchase Price, or in any combination of cash and Shares, so long
as the total of the cash so paid and the Fair Market Value of the Shares
surrendered equals the Purchase Price. No Share shall be issued until full
payment therefor has been made.

 

(e) Term and Exercise of Options; Nontransferability of Options.

 

Each Option shall state the time or times when it becomes exercisable and the
time or times any stock appreciation right granted pursuant to Section 7(j) may
be called, which shall be determined by the Committee. No Option shall be
exercisable after the expiration of ten (10) years from the date it is granted.
During the lifetime of the Optionee, the option shall be exercisable only by the
Optionee and shall not be assignable or transferable. In the event of the
Optionee’s death, no Option shall be transferable by the optionee otherwise than
by will or the laws of descent and distribution.

 

8



--------------------------------------------------------------------------------

Subject to the foregoing, beginning six (6) months from the date of grant the
Optionee shall have the right to exercise the option (or in lieu thereof to call
the related stock appreciation right as described in Section 7(j)) in whole or
in part:

 

(i) Upon consummation of a reorganization, merger or consolidation involving the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the then outstanding
shares of Common Stock (the “Outstanding Common Stock”) and then outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Corporation either directly or through one
or more subsidiaries), (B) no Person (as defined in subparagraph (iii) below)
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or such other corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the

 

9



--------------------------------------------------------------------------------

then outstanding voting securities of such corporation except to the extent that
such ownership is based on the beneficial ownership, directly or indirectly, of
Outstanding Common Stock or Outstanding Voting Securities immediately prior to
the Business Combination and (C) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Combination; provided,
however, if the Corporation and the other party to the Business Combination
agree that the transaction is to be treated as a pooling of interests for
financial reporting purposes, and if the transaction in fact is so treated, then
the right to exercise the Option (or to call the related stock appreciation
right) shall not be accelerated upon consummation of the Business Combination to
the extent that the Corporation’s independent accountants and the other party’s
independent accountants separately determine in good faith that the acceleration
would preclude the use of pooling of interests accounting; or

 

(ii) On the date that individuals who, as of December 2, 1999 constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to December 2, 1999 whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of

 

10



--------------------------------------------------------------------------------

office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board; or

 

(iii) Upon the acquisition after December 2, 1999 by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (A) the then Outstanding Common Stock or
(B) the combined voting power of the Outstanding Voting Securities; provided,
however, that the following acquisitions shall not be deemed to be covered by
this subsection (iii): (x) any acquisition of Outstanding Common Stock or
Outstanding Voting Securities by the Corporation, (y) any acquisition of
Outstanding Common Stock or Outstanding Voting Securities by any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
(z) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subsection (i) of this Section 7(e); or

 

(iv) Upon the consummation of the sale of all or substantially all of the assets
of the Corporation or approval by the stockholders of the Corporation of a
complete liquidation or dissolution of the Corporation.

 

(f) Termination of Employment Except Death.

 

11



--------------------------------------------------------------------------------

Except as provided in Subsection (k) below, in the event that an Optionee shall
cease to be employed by the Corporation or its Subsidiaries for any reason other
than his or her death, such Optionee shall have the right, subject to the
restrictions of Subsection (e) hereof, to exercise the Option either:

 

(i) at any time within three (3) months after such termination of employment; or

 

(ii) (in the case of Early, Normal or Late Retirement under the Salaried
Employees’ Retirement Plan, or Disability), at any time before the end of the
option period specified in the Option Agreement,

 

to the extent that, at the date of termination of employment, the Optionee’s
right to exercise such Option had accrued pursuant to the terms of the Option
Agreement with respect to which such option was granted and had not previously
been exercised; provided, however, that if the employment of an Optionee is
terminated by the Corporation or a Subsidiary by reason of misconduct, such
Option shall cease to be exercisable at the time of the Optionee’s termination
of employment. As used herein “misconduct” means that the Optionee has engaged
in unfair competition with the Corporation or a Subsidiary, induced any customer
of the Corporation or a Subsidiary to breach any contract with the Corporation
or a Subsidiary, made any unauthorized disclosure of any of the secrets or
confidential information of the Corporation or a Subsidiary, committed an act of
embezzlement, fraud or theft with respect to the property of the Corporation or
a Subsidiary, or engaged in conduct which is not in good faith and which
directly results in material loss, damage or injury to the business, reputation
or employees of the Corporation or a Subsidiary. The Committee shall

 

12



--------------------------------------------------------------------------------

determine whether an Optionee’s employment is terminated by reason of
misconduct. In making such determination the Committee shall act fairly and
shall give the Optionee an opportunity to be heard and present evidence on his
or her behalf.

 

For this purpose, the employment relationship will be treated as continuing
intact while the Optionee is on military leave, sick leave or other bona fide
leave of absence (to be determined in the sole discretion of the Committee, in
accordance with rules and regulations construing Code section 422A(a)(2)).
Notwithstanding the foregoing, in the case of an Incentive Stock Option,
employment shall not be deemed to continue beyond the ninetieth (90th) day after
the Optionee ceased active employment, unless the Optionee’s reemployment rights
are guaranteed by statute or by contract.

 

(g) Death of Optionee.

 

Except as provided in Subsection (k) below, if the Optionee shall die while in
the employ of the Corporation or a Subsidiary and shall not have fully exercised
the Option, an Option may be exercised at any time before the end of the option
period specified in the Option Agreement by the executors or administrators of
the Optionee’s estate or by any person or persons who shall have acquired the
Option directly from the Optionee by bequest or inheritance, to the extent that,
at the date of the Optionee’s death, the Optionee’s right to exercise such
Option had accrued pursuant to the terms of the Option Agreement and had not
previously been exercised.

 

(h) Rights as a Stockholder.

 

An Optionee or a transferee of an Optionee shall have no rights as a stockholder
with respect to any Shares covered by his or her Option until the date of the
issuance of a stock certificate for such Shares. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights for which the record date is prior to
the date such stock certificate is issued, except as provided in Section 11.

 

13



--------------------------------------------------------------------------------

(i) Modification, Extension and Renewal of Options.

 

Subject to the terms and conditions and within the limitations of the Plan, the
Committee may modify, extend or renew outstanding Options granted under the
Plan, or accept the exchange of outstanding Options (to the extent not
theretofore exercised) for the granting of new Options (at the same or a
different price) in substitution therefor. Notwithstanding the foregoing,
however, no modification of an Option shall, without the consent of the
Optionee, alter or impair any rights or obligations under any Option theretofore
granted under the Plan.

 

(j) Stock Appreciation Rights.

 

In connection with the grant of any Option pursuant to the Plan, the Committee,
in accordance with its Rules, may also grant a stock appreciation right pursuant
to which the Optionee shall have the right to surrender all or part of such
Option and to exercise the stock appreciation right (the “call”) and thereby to
obtain payment of an amount equal to the difference obtained by subtracting the
aggregate Exercise Price of the Shares subject to the Option (or the portion
thereof) so surrendered from the Fair Market Value of such Shares on the date of
such surrender. In the case of a stock appreciation right called after an event
described in Section 7(e)(i) or (iv) above, “Fair Market Value” for purposes of
this Subsection (j) shall be the greater of (A) the Fair Market Value of such
Shares as of the date immediately prior to the event described in
Section 7(e)(i) or (iv) above, or (B) the value of such Shares determined as of
the date of the call in good faith by the Committee (as composed on the day
preceding the date of the event described in Section 7(e)(i) or (iv) above),
taking into consideration all relevant facts and circumstances. The call of such
stock

 

14



--------------------------------------------------------------------------------

appreciation right shall be subject to such limitations (including, but not
limited to, limitations as to time and amount) as the Committee shall deem
appropriate. The payment may be made in shares of Common Stock (determined with
reference to its Fair Market Value on the date of call), or in cash, or partly
in cash and in shares of Common Stock, at the discretion of the Committee,
provided that the Committee determines that such settlement is consistent with
the purpose set forth in Section 1 hereof. For all purposes under the Plan, the
terms “exercise” or “exercisable” shall be deemed to include the terms “call” or
“callable” as such terms may apply to a stock appreciation right granted in
conjunction with an Option, and in the event of the call of a stock appreciation
right, the underlying Option will be deemed to have been exercised for all
purposes under the Plan.

 

(k) Effect of Termination of Employment on Stock Appreciation Right.

 

In the event that an Optionee shall cease to be employed by the Corporation or
its Subsidiaries for any reason, any stock appreciation right which may have
been granted in conjunction with the grant of an Option shall expire on the date
provided in the Option Agreement or in rules and regulations adopted by the
Committee.

 

(l) Limitation of Annual Awards.

 

The aggregate Fair Market Value (determined as of the date the Option is
granted) of the stock with respect to which any Incentive Stock Options are
exercisable for the first time by an Optionee during any calendar year
commencing after December 31, 1986 under this Plan and all other plans
maintained by the Corporation, its parent or its Subsidiaries shall not exceed
$100,000.

 

15



--------------------------------------------------------------------------------

(m) Other Provisions.

 

The Option Agreements authorized under the Plan shall contain such other
provisions not inconsistent with the terms of the Plan, including, without
limitation, restrictions upon the exercise of the Option, as the Committee shall
deem advisable.

 

  8. RESTRICTED STOCK.

 

(a) Grants.

 

Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the persons to whom, and the time or times at
which, grants of Restricted Stock will be made, the number of shares of
Restricted Stock to be awarded, the price (if any) to be paid by the recipient
of Restricted Stock, the time or times within which such Awards may be subject
to forfeiture, and all other terms and conditions of the Awards. The Committee
may condition the grant of Restricted Stock upon the attainment of specified
performance goals or such other factors as the Committee may determine, in its
sole discretion.

 

The terms of each Restricted Stock Award shall be set forth in a Restricted
Stock Agreement between the Corporation and the Employee, which Agreement shall
contain such provisions as the Committee determines to be necessary or
appropriate to carry out the intent of the Plan with respect to such Award. Each
Participant receiving a Restricted Stock Award shall be issued a stock
certificate in respect of such shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant, and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award. The Committee shall require that stock certificates
evidencing such shares be held by the Company until the restrictions

 

16



--------------------------------------------------------------------------------

thereon shall have lapsed, and that, as a condition of any Restricted Stock
Award, the Participant shall have delivered to the Company a stock power,
endorsed in blank, relating to the stock covered by such Award.

 

(b) Restrictions and Conditions.

 

The shares of Restricted Stock awarded pursuant to this Section 8 shall be
subject to the following restrictions and conditions:

 

(i) During a period set by the Committee commencing with the date of such Award
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge, assign or encumber shares of Restricted Stock awarded under
the Plan. Within these limits, the Committee, in its sole discretion, may
provide for the lapse of such restrictions in installments and may accelerate or
waive such restrictions in whole or in part, based on service, performance, a
change of control of the Corporation and/or such other factors or criteria as
the Committee may determine in its sole discretion.

 

(ii) Except as provided in this paragraph (ii) and paragraph (i) above, the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a shareholder of the Corporation, including the right to vote the
shares, and the right to receive any cash dividends. The Committee, in its sole
discretion, as determined at the time of Award, may provide that the payment of
cash dividends shall or may be deferred and, if the Committee so determines,
reinvested in additional Shares of Restricted Stock to the extent available
under Section 6, or otherwise reinvested. Stock dividends issued with respect to
Restricted Stock shall be treated as additional shares of Restricted Stock that

 

17



--------------------------------------------------------------------------------

are subject to the same restrictions and other terms and conditions that apply
to the shares with respect to which such dividends are issued.

 

(iii) The Committee shall specify the conditions under which shares of
Restricted Stock shall vest or be forfeited and such conditions shall be set
forth in the Restricted Stock Agreement.

 

(iv) If and when the Restriction Period applicable to shares of Restricted Stock
expires without a prior forfeiture of the Restricted Stock, certificates for an
appropriate number of unrestricted Shares shall be delivered promptly to the
Participant, and the certificates for the shares of Restricted Stock shall be
cancelled.

 

  9. OTHER SHARE-BASED AWARDS.

 

(a) Grants.

 

Other Awards of Shares and other Awards that are valued in whole or in part by
reference to, or are otherwise based on, Shares (“Other Share-Based Awards”),
may be granted either alone or in addition to or in conjunction with other
Awards under this Plan. Awards under this Section 9 may include, but are not
limited to, Stock Rights, stock appreciation rights not granted in connection
with the grant of any Option pursuant to Section 7, the grant of Shares
conditioned upon some specified event, the payment of cash based upon the
performance of the Shares or the grant of securities convertible into Shares.

 

Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the persons to whom and the time or times at
which Other Share-Based Awards shall be made, the number of Shares or other
securities, if

 

18



--------------------------------------------------------------------------------

any, to be granted pursuant to Other Share-Based Awards, and all other
conditions of the Other Share-Based Awards. In making an Other Share-Based
Award, the Committee may determine that the recipient of an Other Share-Based
Award shall be entitled to receive, currently or on a deferred basis, interest
or dividends or dividend equivalents with respect to the Shares or other
securities covered by the Award, and the Committee may provide that such amounts
(if any) shall be deemed to have been reinvested in additional Shares or
otherwise reinvested. The terms of any Other Share-Based Award shall be set
forth in an Other Share-Based Award Agreement between the Corporation and the
Employee, which Agreement shall contain such provisions as the Committee
determines to be necessary or appropriate to carry out the intent of the Plan
with respect to such Award.

 

(b) Terms and Conditions.

 

In addition to the terms and conditions specified in the Other Share-Based Award
Agreement, Other Share-Based Awards made pursuant to this Section 9 shall be
subject to the following:

 

(i) Any Other Share-Based Award may not be sold, assigned, transferred, pledged
or otherwise encumbered prior to the date on which the Shares are issued or the
Award becomes payable, or, if later, the date on which any applicable
restriction, performance or deferral period lapses.

 

(ii) The Other Share-Based Award Agreement shall contain provisions dealing with
the disposition of such Award in the event of a termination of the Employee’s
employment prior to the exercise, realization or payment of such Award, and the
Committee in its sole discretion, may provide for payment of the

 

19



--------------------------------------------------------------------------------

Award in the event of the Employee’s retirement, Disability or death or the
change of control of the Corporation, with such provisions to take account of
the specific nature and purpose of the Award.

 

  10. TERM OF PLAN.

 

Awards may be granted pursuant to the Plan until the termination of the Plan on
December 31, 1998.

 

  11. RECAPITALIZATION.

 

Subject to any required action by the stockholders, the number of Shares covered
by this Plan as provided in Section 6, the number of Shares covered by or
referenced in each outstanding Award, and the Exercise Price of each outstanding
Option and any price required to be paid for Restricted Stock or Other
Share-Based Award shall be proportionately adjusted for any increase or decrease
in the number of issued Shares resulting from a subdivision or consolidation of
Shares, the payment of a stock dividend (but only of Common Stock) or any other
increase or decrease in the number of such Shares effected without receipt of
consideration by the Corporation or the declaration of a dividend payable in
cash that has a material effect on the price of issued Shares.

 

Subject to any required action by the stockholders, if the Corporation shall be
a party to any merger, consolidation or other reorganization, each outstanding
Award shall pertain and apply to the securities to which a holder of the number
of Shares subject to the Award would have been entitled.

 

In the event of a change in the Common Stock as presently constituted,

 

20



--------------------------------------------------------------------------------

which is limited to a change of all of its authorized shares with par value into
the same number of shares with a different par value or without par value, the
shares resulting from any such change shall be deemed to be the Common Stock
within the meaning of the Plan.

 

To the extent that the foregoing adjustments relate to stock or securities of
the Corporation, such adjustments shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive, provided
that each Incentive Stock Option granted pursuant to this Plan shall not be
adjusted in a manner that causes the Option to fail to continue to qualify as an
incentive stock option within the meaning of section 422 of the Code.

 

Except as hereinbefore expressly provided in this Section 11, a Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class or by reason of any
dissolution, liquidation, merger or consolidation or spin-off of assets or stock
of another Corporation, and any issue by the Corporation of shares of stock of
any class or securities convertible into shares of stock of any class, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of Shares subject to the Option.

 

The grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Corporation to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or

 

21



--------------------------------------------------------------------------------

consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

  12. SECURITIES LAW REQUIREMENTS AND LIMITATION OF RIGHTS.

 

(a) Securities Law. No Shares shall be issued pursuant to the Plan unless and
until the Corporation has determined that: (i) it and the Participant have taken
all actions required to register the Shares under the Securities Act of 1933 or
perfect an exemption from the registration requirements thereof; (ii) any
applicable listing requirement of any stock exchange on which the Common Stock
is listed has been satisfied; and (iii) any other applicable provision of state
or federal law has been satisfied.

 

(b) Employment Rights. Neither the Plan nor any Award granted under the Plan
shall be deemed to give any individual a right to remain employed by the
Corporation or a Subsidiary. The Corporation and its Subsidiaries reserve the
right to terminate the employment of any employee at any time, with or without
cause, subject only to a written employment contract (if any).

 

(c) Shareholders’ Rights. A Participant shall have no dividend rights, voting
rights or other rights as a shareholder with respect to any Shares covered by
his or her Award prior to the issuance of a stock certificate for such Shares.
No adjustment shall be made for cash dividends or other rights for which the
record date is prior to the date when such certificate is issued.

 

(d) Creditors’ Rights. A holder of an Other Share-Based Award shall have no
rights other than those of a general creditor of the Corporation. An Other

 

22



--------------------------------------------------------------------------------

Share-Based Award shall represent an unfunded and unsecured obligation of the
Corporation, subject to the terms and conditions of the applicable Other
Share-Based Award Agreement.

 

  13. AMENDMENT OF THE PLAN.

 

The Board may, insofar as permitted by law, from time to time, with respect to
any Shares at the time not subject to Awards, suspend or discontinue the Plan or
revise or amend it in any respect whatsoever except that, without approval of
the holders of Common Stock of the Corporation, no such revision or amendment
shall:

 

(a) Increase the number of Shares subject to the Plan;

 

(b) Change the designation in Section 5 of the Plan of the class of Employees
eligible to receive Awards;

 

(c) Decrease the price at which Incentive Stock Options may be granted;

 

(d) Remove the administration of the Plan from the Committee;

 

(e) Render any member of the Committee eligible to receive an Award under the
Plan while serving thereon; or

 

(f) Amend this Section 13 to defeat its purpose.

 

  14. APPLICATION OF FUNDS.

 

The proceeds received by the Corporation from the sale of Common Stock pursuant
to the exercise of an Option or the grant of Restricted Stock will be used for
general corporate purposes.

 

23



--------------------------------------------------------------------------------

  15. NO OBLIGATION TO EXERCISE OPTION.

 

The granting of an Option shall impose no obligation upon the Optionee to
exercise such Option.

 

  16. APPROVAL OF STOCKHOLDERS.

 

This Plan and any amendments requiring shareholder approval pursuant to
Section 13 hereof shall be subject to approval by affirmative vote of the
shareholders in accordance with applicable law. Such vote shall be taken at the
first annual meeting of stockholders of the Corporation following the adoption
of the Plan or of any such amendments, or any adjournment thereof.

 

  17. PAYMENT OF EXCISE TAXES.

 

If any payments or transfers to or for the benefit of the Participant is deemed
an “excess parachute payment” as defined in Section 280G of the Internal Revenue
Code of 1986 (the “Code”) subject to the excise tax imposed by Section 4999 of
the Code, the Corporation shall pay to the Participant an additional amount such
that the total amount of all such payments and benefits (including payments made
pursuant to this Section) to the Participant shall equal the total amount of all
such payments and benefits to which the Participant would have been entitled
(but for this Section) net of all applicable federal, state and local taxes
except the excise tax. For purposes of this Section, the Participant shall be
deemed to pay federal, state and local taxes at the highest marginal rate of
taxation for the applicable calendar year. The amount of the payment to the
Participant shall be estimated by the firm of independent certified public
accountants serving as the outside auditor of the Corporation, as of the date of
the applicable event as described in Section 7(e)(i)-(iv).

 

24



--------------------------------------------------------------------------------

  18. WITHHOLDING TAXES.

 

(a) General. To the extent required by applicable federal, state, local or
foreign law, the recipient of any payment or distribution under the Plan shall
make arrangements satisfactory to the Corporation for the satisfaction of any
withholding tax obligations that arise by reason of such payment or
distribution. The Corporation shall not be required to make such payment or
distribution until such obligations are satisfied.

 

(b) Nonqualified Options. The Committee may permit an Optionee who exercises
Nonqualified Stock Options to satisfy all or part of his or her withholding tax
obligations by having the Company withhold a portion of the Shares that
otherwise would be issued to him or her under such Nonqualified Stock Options.
Such Shares shall be valued at their Fair Market Value on the date when taxes
otherwise would be withheld in cash. The payment of withholding taxes by
surrendering Shares to the Corporation, if permitted by the Committee, shall be
subject to such restrictions as the Committee may impose, including any
restrictions required by rules of the Securities and Exchange Commission.

 

  19. EXECUTION.

 

To record the amendment of the Plan to read as set forth herein effective as of
December 29, 2005, the Corporation has caused its authorized officer to execute
the same.

 

POTLATCH CORPORATION

By

  /S/    BARBARA M. FAILING              

 

25